DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,7,9,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Wintrich (EP 2537769 A1, as cited on form PTO-1449).
 	For claim 1, Wintrich teaches a cage for housing laboratory animals (functional recitation to which the container of Wintrich can house an animal), said cage comprising a tray (2) and a cover (3), the cover being removable (the cover is being removable in that it is being moved from the rim of the tray in a closed position to an opened position to expose the interior of the tray; note that the claimed limitation did not state completely removable from the tray, thus, removable can be interpreted as merely the opened 
said cover comprising a main cover portion (the inside surface of the cover) having at least a substantially flat portion (see fig. 2, the cover is substantially flat), and
a pair of substantially identical hooks (9), each hook comprising: a support portion (see examiner’s illustration below) comprising a first extension portion integral with (integral as in together forming a whole unit) and rigidly (the hook is a rigid element because it has to hold the cover onto the side) extending from an inner surface of the main cover portion in a first direction substantially perpendicular to the substantially flat portion, and an end extension portion which extends from the first extension portion in a second direction substantially parallel to the substantially flat portion, 
the support portion having a substantially constant thickness t along a third direction perpendicular to the first and second directions (the thickness comes out of the page since the hook is shown as 2-D but there is a thickness); and 
an engagement portion (see examiner’s illustration below) configured to engage with at least one portion of an inner surface of a side wall of said tray, the engagement portion having a substantially constant width w along the third direction (similar to the thickness of the support portion, the width of the engagement portion comes out of the page since the hook is shown as 2-D but there is a width to the engagement portion), 
and wherein in said second opening position, the engagement portion of each hook is configured to engage with a portion of an inner surface of a side wall of said tray 
However, Wintrich is silent about the substantially constant width w being greater than the thickness t of the support portion; wherein in said first closing position, the hooks are configured to extend into the internal space without contacting any portion of said tray. 
It would have been an obvious substitution of functional equivalent to substitute the thickness and width dimensions of the hook of Wintrich with a substantially constant width w being greater than the thickness t of the support portion, since a simple substitution of one known element for another would obtain predictable results (both types of hook shape or dimension would allow the cover to be connected to the tray in an opened position and a closed position). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
In addition, it would have been an obvious substitution of functional equivalent to substitute the hook being in an internal space where the hook is stored as shown in fig. 2(b) of Wintrich with hooks that are configured to extend into the internal space without contacting any portion of said tray, since a simple substitution of one known element for another would obtain predictable results (both configuration would allow the hook to not contact portion of the tray so as to stay clean and less contaminated). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

    PNG
    media_image1.png
    421
    864
    media_image1.png
    Greyscale

For claim 2, Wintrich teaches the cage as described in the above and further teaches wherein each hook is configured such that when said cover is in said second opening position with at least one portion of said main cover portion adjacent to a side wall of the tray, the substantially flat portion is substantially parallel to that side wall of the tray (as shown in figs. 1,2a).  
For claim 3, Wintrich teaches the cage as described in the above and further teaches wherein each hook is configured such that when said cover is in said second opening position (as shown in fig. 2) and said tray is resting on a planar work surface (as shown in fig. 1), said cover is raised in respect to said planar work surface such that no portion of said cover is in contact with said planar work surface (as shown in fig. 1). 
For claim 6, Wintrich teaches the cage as described in the above and further teaches wherein the portion of the inner surface of the side wall that is configured for engagement by each hook is an end portion of said side wall close to the upper edge of said side wall (as shown in fig. 2).  

For claim 9, Wintrich teaches the cage as described in the above and further teaches wherein the cover further comprises a side edge portion extending in a direction substantially perpendicular to substantially flat portion (the figures show a rim around the cover, thus, this is the side edge that is perpendicular to the flat portion). 
 	For claim 15, Wintrich teaches the cage as described in the above and further teaches wherein said cover is configured to be completely removable from said tray (functional recitation to which the cover can perform the intended function by merely unscrewing or detaching the parts).
	For claims 16 & 17, the limitation have been explained in the above, thus, please see above. 
Claims 1-3,6,7,9,11-13,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Malnati et al. (US 20060254528 A1) in view of Wintrich (as above).
For claim 1, Malnati et al. teach a cage for housing laboratory animals, said cage comprising a tray (2) and a cover (1), the cover being removable from the tray and switchable between a first closing position (figs. 1-2), in which the cover is positioned to prevent access to an internal space delimited by said tray, and a second opening 
However, Malnati et al. are silent about a pair of substantially identical hooks, each hook comprising: a support portion comprising a first extension portion integral with and rigidly extending from an inner surface of the main cover portion in a first direction substantially perpendicular to the substantially flat portion, and an end extension portion which extends from the first extension portion in a second direction substantially parallel to the substantially flat portion, the support portion having a substantially constant thickness t along a third direction perpendicular to the first and second directions; and an engagement portion configured to engage with at least one portion of an inner surface of a side wall of said tray, the engagement portion having a substantially constant width w along the third direction, the substantially constant width w being greater than the thickness t of the support portion; wherein in said first closing position, the hooks are configured to extend into the internal space without contacting any portion of said tray, and wherein, in said second opening position, the engagement portion of each hook is configured to engage with a portion of an inner surface of a side wall of said tray so as to position at least one portion of the main cover portion adjacent to a side wall of said tray and outside of the internal space.  
As stated in the above, Wintrich teaches a cage for housing laboratory animals (functional recitation to which the container of Wintrich can house an animal), said cage comprising a tray (2) and a cover (3), the cover being removable (the cover is being removable in that it is being moved from the rim of the tray in a closed position to an  (integral as in together forming a whole unit) and rigidly (the hook is a rigid element because it has to hold the cover onto the side) extending from an inner surface of the main cover portion in a first direction substantially perpendicular to the substantially flat portion, and an end extension portion which extends from the first extension portion in a second direction substantially parallel to the substantially flat portion, the support portion having a substantially constant thickness t along a third direction perpendicular to the first and second directions (the thickness comes out of the page since the hook is shown as 2-D but there is a thickness); and  an engagement portion (see examiner’s illustration above) configured to engage with at least one portion of an inner surface of a side wall of said tray, the engagement portion having a substantially constant width w along the third direction (similar to the thickness of the support portion, the width of the engagement portion comes out of the page since the hook is shown as 2-D but there is a width to the engagement portion), and wherein in said second opening position, the 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the hook features as taught by Wintrich on the cover of the cage of Malnati et al. in order to allow the user to hang the cover and to open the cover for accessing the interior of the cage without losing the cover due to the hook features holding the cover in place relative to a portion of the tray as taught in Wintrich. 
Malnati et al. as modified by Wintrich are silent about the substantially constant width w being greater than the thickness t of the support portion; wherein in said first closing position, the hooks are configured to extend into the internal space without contacting any portion of said tray. 
It would have been an obvious substitution of functional equivalent to substitute the thickness and width dimensions of the hook of Malnati et al. as modified by Wintrich with a substantially constant width w being greater than the thickness t of the support portion, since a simple substitution of one known element for another would obtain predictable results (both types of hook shape or dimension would allow the cover to be connected to the tray in an opened position and a closed position). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
In addition, it would have been an obvious substitution of functional equivalent to substitute the hook being in an internal space where the hook is stored as shown in fig. 
For claim 2, Malnati et al. as modified by Wintrich teach the cage as described above and further teach (emphasis on Wintrich since he was relied on for the hook features) wherein each hook is configured such that when said cover is in said second opening position with at least one portion of said main cover portion adjacent to a side wall of the tray, the substantially flat portion is substantially parallel to that side wall of the tray (as shown in figs. 1,2a of Wintrich).  
For claim 3, Malnati et al. as modified by Wintrich teach the cage as described above and further teach (emphasis on Wintrich since he was relied on for the hook features) wherein each hook is configured such that when said cover is in said second opening position (as shown in fig. 2) and said tray is resting on a planar work surface (as shown in fig. 1), said cover is raised in respect to said planar work surface such that no portion of said cover is in contact with said planar work surface (as shown in fig. 1).
For claim 6, Malnati et al. as modified by Wintrich teach the cage as described above and further teach (emphasis on Wintrich since he was relied on for the hook features) wherein the portion of the inner surface of the side wall that is configured for engagement by each hook is an end portion of said side wall close to the upper edge of said side wall (as shown in fig. 2).  

For claim 9, Malnati et al. as modified by Wintrich teach the cage as described above and further teach wherein the cover further comprises a side edge portion extending in a direction substantially perpendicular to substantially flat portion (both Malnati and Wintrich teach a side edge portion or rim extending perpendicular to the flat portion of the cover).
For claim 11, Malnati et al. as modified by Wintrich teach the cage as described above and further teach (emphasis on Malnati) wherein said cage further comprises at least one trough (41) configured for placement inside said cage.
For claim 12, Malnati et al. as modified by Wintrich teach the cage as described above and further teach (emphasis on Malnati) wherein said cover further defines a depression (6) adapted to at least partially house a container for liquids.  
For claim 13, Malnati et al. as modified by Wintrich teach the cage as described above and further teach (emphasis on Malnati) wherein said cover comprises a ventilation inlet (3,4, or 5) for introducing ventilated air into said cage.  
For claim 15, Malnati et al. as modified by Wintrich teach the cage as described above and further teach wherein said cover is configured to be completely removable 
For claims 16 & 17, the limitation have been explained in the above, thus, please see above. 
Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
Applicant submits that the Wintrich reference does not disclose each hook includes a first extension portion integral with, and rigidly extending from, an inner surface of the main cover portion. Rather, the Wintrich holding elements 9 are rotatably mounted (e.g., not integral and rigidly connected) to the cover at a location between the inner surface and the outer surface.

	The definition of “integral” is formed as a unit with another part (https://www.merriam-webster.com/dictionary/integral), thus, hook 9 of Wintrich is integral with another part such as the inner surface of the main cover.  In addition, the hook is a rigid element, thus, also considered rigidly extending. Rotatably mouned with a pin or pivot is considered rigidly connected. 
Furthermore, Applicant submits that the teachings of Malnati do not alleviate the deficiencies of Wintrich. Indeed, the Examiner concedes that "Malnati et al. are silent about a part of substantially identical hooks ... " (Office Action, page 6). Thus, even if the teachings of Wintrich were combined with the teachings of Malnati, the resultant combination would not yield each and every feature recited in amended independent claim 1.

	Applicant failed to provide a good reason or rationale as to why Malnati as modified by Wintrich would not yield the claimed invention. Wintrich is combined with Malnati for a cover with a hook so as to prevent the cover from falling from the container and get lost or misplaced. By having the hook concept as taught by Wintrich and 
In addition to the foregoing comments, Applicant maintains that Wintrich is nonanalogous art for the reasons set forth in Applicant's previous response.

	The examiner has responded to applicant’s argument in the final Office action mailed on 10/13/2021. Thus, please see the Office action.
New claim 15 depends from claim 1 and specifies that the cover is configured to be completely removable from the tray. This was a point of distinction Applicant had previously raised; however, the Examiner was of the
position that the claims did not previously require that the cover is completely removeable from the tray. (See Office Action, page 13). Therefore, claim 15 now expressly requires that the cover is configured to be removable from the tray.
	
	See MPEP § 2114 which states:
		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure 
	As stated in the above rejection, Wintrich’s cover is configured to be completely removable from said tray by unscrewing or detaching the parts. Thus, the cover of Wintrich can performed the intended function of configured to be completely removable. Likewise, Malnati’s cover can and is completely removed from the tray in order to tend to the animal therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643